Citation Nr: 1131362	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  07-21 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a compensable disability evaluation for residuals of a right mandible fracture. 

2.  Entitlement to a compensable disability evaluation for residuals of a fracture of the left mandibular condyle.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

J.A., the Veteran's mother, and K.A., the Veteran's sister


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from October 1991 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Veteran's mother and legal guardian, and his sister, testified at a hearing in support of his claims in October 2009 before the undersigned Veterans Law Judge.  At the hearing, the Veteran's mother submitted additional evidence, accompanied by a waiver of RO jurisdiction.  38 C.F.R. §§ 20.800, 20.1304(c) (2010).  The Veteran was not present at the hearing.  

In a June 2010 decision, the Board denied the Veteran's claims for the issues listed above.  In that same decision, the Board also reopened and remanded a claim for entitlement to service connection for an acquired psychiatric disorder.  

The Veteran thereafter timely appealed the adverse decision to the United States Court of Appeals for Veterans Claims (CAVC).  In October 2010, the CAVC issued an Order granting a Joint Motion for Partial Remand with regard to the issues listed above, determining that the Board did not adequately discuss functional loss of the mandible as outlined in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is warranted to address the merits of the Veteran's claims.  38 C.F.R. § 19.9 (2010).  When, as in this case, the Board is evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

In December 2005, the Veteran underwent a fee-based dental examination.  His reported symptoms consisted of pain when opening and closing his mouth.  The examiner noted that the Veteran was not receiving treatment for his mandibular conditions, and found that he had no functional impairment because he had accommodated to ongoing pain.  The Veteran had not lost any time from work due to his mandibular conditions.  The Board finds that the discussion of functional impact in the December 2005 examination report does not contain enough detail to be adequate for adjudication purposes.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet App 303 (2007).  Therefore, this case must be remanded to the AOJ so that the Veteran may undergo a new examination.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ must schedule the Veteran for a dental examination to determine the current severity of his service connected residuals of his right mandible and left mandibular condyle fractures.  The claims folder and a copy of this remand must be made available to the examiner.  All indicated studies, including X-rays and range of motion studies must be performed.  

The examiner should indicate whether there is malunion or nonunion of the mandible.  If there is malunion, he or she should indicate whether there is slight, moderate, or severe displacement.  If there is nonunion, he or she should indicate whether it is moderate or severe.  The examiner's conclusions in this regard should take into consideration the degree of motion and loss of masticatory function.

The examiner should conduct inter-incisal range of motion studies of the temporomandibular joint and discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and express this in terms of additional millimeters of limitation of inter-incisal range of motion.

If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and express this in terms of additional millimeters of limitation of inter-incisal range of motion during the flare-ups.

2.  Then readjudicate the claims in light of any additional evidence obtained.  If the disposition remains unfavorable, send the Veteran and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


